Case 1:19-cv-11605-WGY Document 60-3 Filed 03/02/21 Page 1 of 4




  EXHIBIT 3
Case 1:19-cv-11605-WGY Document 60-3 Filed 03/02/21 Page 2 of 4


                                                                  Page 1
                   UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS


                                Civil Action No. 19-cv-11605-WGY
    _________________________________
    Gigi Kai Zi Chan,
                                  Plaintiff.
    v.
    Wellington Management Company LLP
    and Charles Argyle,
                                  Defendants.
    __________________________________


                                VOLUME 2


            Continued deposition of Gigi Kai Zi Chan
                    Wednesday, October 7, 2020
                           via Zoom Meeting
                       7:07 a.m. - 12:17 p.m.




                      ---- Sharon Roy, RPR ----
                        Magna Legal Services
                             866-624-6221
                            www.MagnaLS.com
 Case 1:19-cv-11605-WGY Document 60-3 Filed 03/02/21 Page 3 of 4


                                                                   Page 97
 1   believe is attributable to the weight loss?

 2         A.      I believe that my weight loss is

 3   attributable to the emotional stress and anxiety

 4   resulting from the discrimination I suffered at

 5   Wellington.

 6         Q.      Okay.    You've also indicated in your

 7   Answers to Interrogatories, you've identified -- in

 8   the section on damages, you mentioned miscarriages.

 9   How many miscarriages did you have that you are

10   attributing to the emotional distress you're

11   claimings at issue in this case?

12                 MR. HANNON:     Objection to form.       You

13           may answer.

14         A.      Seven.

15         Q.      Seven miscarriages?

16         A.      Yes.

17         Q.      You had seven miscarriages during the

18   time you worked at Wellington?

19         A.      Yes.

20         Q.      And the only -- was the treating

21   physician Dr. Michelle Tsui, T-s-u-i, for all seven

22   of those?

23         A.      No.

24         Q.      In your Answers to Interrogatories, and
 Case 1:19-cv-11605-WGY Document 60-3 Filed 03/02/21 Page 4 of 4


                                                                   Page 169
 1                      REPORTER'S CERTIFICATE
 2
             I, SHARON R. ROY, a Registered Professional
 3   Reporter and Notary Public in and for the Commonwealth
     of Massachusetts, certify:
 4           That the foregoing proceedings were taken
     before me at the time and place therein set forth, at
 5   which time the witness was properly identified and put
     under oath by me;
 6           That the testimony of the witness, the
     questions propounded, and all objections and
 7   statements made at the time of the examination were
     recorded stenographically by me and were thereafter
 8   transcribed;
             That the foregoing is a true and correct
 9   transcript of my shorthand notes so taken.
             I further certify that I am not a relative or
10   employee of any attorney of the parties, nor
     financially interested in the action.
11           I declare under penalty of perjury that the
     foregoing is true and correct.
12
13                Dated this 30th day of October, 2020.
14
15   ___________________________
16   SHARON R. ROY, RPR
     Notary Public
17   My commission expires: July 18, 2025
18
19
     PLEASE NOTE:
20         THE FOREGOING CERTIFICATION OF THIS
     TRANSCRIPT DOES NOT APPLY TO ANY REPRODUCTION
21   OF THE SAME BY ANY MEANS UNLESS UNDER THE
     DIRECT CONTROL AND/OR DIRECTION OF THE
22   CERTIFYING REPORTER.
23
24
